Citation Nr: 1829681	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  12-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa
 
 
THE ISSUES
 
1.  Entitlement to service connection for fibromyalgia. 
 
2.  Entitlement to service connection for chronic fatigue syndrome.
 
3.  Entitlement to service connection for irritable bowel syndrome. 
 
4.  Entitlement to service connection for the residuals of a shrapnel wound of the right leg. 
 
5.  Entitlement to service connection for a neurologic disability of the right lower extremity.
 
6.  Entitlement to service connection for a psychiatric disorder, claimed as depression, anxiety, and posttraumatic stress disorder. 
 
 

REPRESENTATION
 
Appellant represented by: The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 

INTRODUCTION
 
The Veteran served on active duty from April 1980 to April 1984 and from March 1989 to March 1993. 
 
This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2014, the Veteran testified before the undersigned.  A transcript of the hearing is of record.  The case was remanded in May 2015.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND section below. 
 
A review of the evidence suggests that the Veteran is seeking entitlement to service connection for a neurologic disability manifested by dizziness.  That claim has not been certified to the Board on appeal nor has it been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.101.  It is referred to the RO for appropriate action.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against a finding that the Veteran ever served in the Southwest Asia theater of operations. 
 
2.  The presence of fibromyalgia has not been demonstrated. 
 
3.  The presence of chronic fatigue syndrome fatigue syndrome has not been demonstrated.
 
4.  The presence of an irritable bowel syndrome has not been demonstrated. 
 
5.  The presence of residuals of a shrapnel wound of the right leg has not been demonstrated. 
 
6.  The presence of a neurologic disability of the right lower extremity has not been demonstrated.
 
 
CONCLUSIONS OF LAW
 
1.  Fibromyalgia is not the result of disease or injury incurred in or aggravated by service, and such a disorder.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317. 
 
2.  A chronic fatigue syndrome is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317. 
 
3.  An irritable bowel syndrome is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317. 
 
4.  Residuals of a right leg shrapnel wound are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303. 
 
5.  A right lower extremity neurologic disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303. 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With the exception of the Veteran's claim for service connection for a psychiatric disorder, the Board finds that VA has met that duty. 
 
On several occasions, such as in February 2011 and April 2013, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal. 
 
During the Veteran's October 2014 hearing before the undersigned and in multiple statements, the Veteran and his wife contended that he had fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome due, at least in part, to an unexplained multi-symptom illness associated with his service in Southwest Asia.  The Veteran also testified that while stationed in Southwest Asia, he sustained shrapnel wounds in his right ankle in an explosion and that he now has associated neurologic disability.  In light of these arguments the appellant maintains that service connection is warranted for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, residuals of a right ankle shell fragment wound, and neurologic problems of the right lower extremity.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims. 
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.
 
Service connection may be granted for claims related to service during the Persian Gulf War if there is (1) an undiagnosed illness, and (2) evidence of a chronic disability. Gutierrez v. Principi, 19 Vet. App. 1 (2004). The chronic disability must not be attributed to any known clinical diagnosis and must result from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1)(i)-(ii).  Qualifying chronic disabilities include medically unexplained chronic multi-symptom illnesses-such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome. 
 
The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report that he injured his right ankle, or when he began to feel extreme fatigue.  There is, however, no evidence to suggest that he is competent by training or experience to diagnose the pathology or address the etiology causing those symptoms.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009). 
 
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
 

Fibromyalgia, Chronic Fatigue Syndrome, and Irritable Bowel Syndrome
 
Given the Veteran's contentions, the Board must first determine whether the Veteran had service in Southwest Asia theater of operations.  A single copy of his DA 2-1, shows a hand-printed notation that the appellant was assigned to Saudi Arabia on December 15, 1990.  However, his assignment to Saudi Arabia was not listed on multiple other copies of his DA 2-1.  In fact, multiple medical records, such as those dated from February to May 1991 show that he was treated for multiple disorders while still stationed in Germany.  Moreover, medical records dated in November 1990 show, specifically, that he was not deployable due to a right ankle disability. 
 
Although the Veteran was awarded the Overseas Service Ribbon, there is no evidence that it was for service in the Southwest Asia theater of operations.  In this regard, the evidence shows that the appellant was not awarded any ribbons or medals typically awarded for service in Southwest Asia.  (e.g., the Southeast Asia Campaign Medal, the Kuwait Liberation Medal (Kuwait), and the Kuwait Liberation Medal (Saudi Arabia).  Moreover, the Board takes notice that had the Veteran been stationed in Iraq or Saudi Arabia in or after December 1990, he would have been entitled to Imminent Danger Pay.  Financial Management Regulation, DoD 7000.14-R, Volume 7A, Chapter 10, Figure 10-1 (November 2016).  Significantly, the appellant's Leave and Earnings Statements received from the Defense Finance and Accounting Service, dated from December 1, 1990 through May 31, 1991, are negative for any evidence that he ever received Imminent Danger Pay.  Instead, this evidence shows that the appellant was stationed in Germany.
 
Taken together the preponderance of the evidence is against a finding that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Accordingly, he is not entitled to consideration of his fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome as unexplained multi-symptom illnesses due to service in the Persian Gulf War.  The question, then is whether they may be directly connected to service.
 
The Veteran's service medical records are negative for any complaints or clinical findings of fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome.  Symptoms of fibromyalgia and chronic fatigue syndrome were not reported until the Veteran's May 2013 VA examination and irritable bowel syndrome was not reported until his VA medical treatment in October 2012.  The normal medical findings at the time of separation the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the appellant's extensive post-service treatment records, and the reports of his multiple VA examinations are negative for any findings that he now has, or has ever had, fibromyalgia or chronic fatigue syndrome.  Other than the October 2012 VA treatment record, there is no credible and competent evidence that the Veteran has irritable bowel syndrome.  Although the May 2013 VA examination reports shows that the Veteran had chronic diarrhea, there is no competent evidence that symptom is in any way related to service or that it represents a diagnosis of an irritable bowel syndrome.  Indeed, the preponderance of the Veteran's extensive evidentiary record is against a finding of irritable bowel syndrome. 
 
Absent findings of fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for those disorders is not warranted. 
 
The Right Lower Extremity
 
Shell Fragment Wounds
 
The Veteran contends that he served in combat during the Persian Gulf War and sustained shrapnel wounds of right ankle.  Under certain circumstances, a combat Veteran's statement will be accepted by VA as evidence that the claimed incident actually happened, even if there is no official record of the incident in the Veteran's service records.  38 U.S.C. § 1154(b); Collette v. Brown, 82 F. 3d 389 (1996).  As noted above, however, the foregoing evidence shows that he did not serve in the Southwest Asia theater of operations.  Moreover, the treatment records and examination reports in and after service are negative for any complaints or clinical findings that he ever sustained shell fragment wounds in his right lower extremity or that he now has the residuals of such wounds.  Indeed, the radio-opaque densities in his right ankle, such as those, shown during the Veteran's multiple VA examinations, have been associated with surgical hardware rather than shell fragments. 
 
Absent credible evidence of an inservice injury the Veteran does not meet the criteria for service connection for shell fragment wounds of the right ankle.  Accordingly, entitlement to service connection for the residuals of shell fragment wounds of the right ankle is not warranted. 
 
Right Lower Extremity Neurologic Disability
 
In service in May 1989, the Veteran sustained an inversion injury of the right ankle.  X-rays were negative.  Thereafter, he continued to complain of right ankle pain and swelling and was treated throughout the remainder of service. 
 
In July 1990, the Veteran underwent a surgical tightening of the peroneal retinaculum. 
 
In March 1991, after reviewing the records, his physician stated that the Veteran appeared to have reflex sympathetic dystrophy (soft tissue and bony changes that accompany causalgia, i.e., a severe burning pain that occasionally occurs following injury to a nerve).  68 Fed. Reg. 7009 (February 11, 2003)). 
 
In May 1991, the Veteran was admitted to the Frankfurt Army Medical Center due to right foot pain and to rule out right reflex sympathetic dystrophy.  Later that month, he was transferred from Germany to the Walter Reed Army Medical Center for further treatment of his right ankle.  The transfer diagnosis was reflex sympathetic dystrophy. 
 
At the Walter Reed Army Medical Center, it was noted that the Veteran had possible reflex sympathetic dystrophy manifested by pain, swelling, and snapping of the peroneal tendon.  That possibility was considered throughout the Veteran's hospitalization but was not definitively diagnosed.  In October 1991, the Veteran underwent additional surgery to repair the right peroneal tendon. 
 
In March 1993, the Veteran was given a physical disability discharge due to postoperative residuals of a longitudinal attrition tear of the peroneal brevis tendon.  There was no competent evidence of reflex sympathetic dystrophy or other associated neurologic impairment/
 
VA examinations of the Veteran's right ankle in April 1992 (including a neurologic examination), May 1994 and August 1995 were negative for any chronic, identifiable neurologic disability of the right lower extremity. 
 
Since 2010, the Veteran has been treated extensively by multiple health care providers, including those from the University of Iowa, the Finley Hospital, Mercy Medical Center, and S.G.H., M.D., as well as VA.  In part, he has complained of weakness, diminished sensation, and tingling in his right lower extremity.  In October 2010, during treatment at the University of Iowa, it was noted that over the previous several years, the Veteran has developed a feeling of right-sided vertigo. In September 2012, a VA electromyographic and nerve conduction studies revealed diffuse predominantly axonal sensorimotor polyneuropathy.  Significantly, VA examinations in March 2011, May 2013, and January 2014; extensive outpatient evaluations, including those by a neurology service; and multiple radiographic and electrodiagnostic studies were negative for any findings of chronic, identifiable, neurologic disability specific to the right lower extremity. 
 
Absent a chronic, identifiable neurologic disability of the right lower extremity in or after service, the Veteran does not meet the criteria for service connection.  Moreover, even assuming that the appellant has a right lower extremity neurological disorder, there must still be competent evidence linking such a disability to service.  Here, there is no such competent evidence.  Accordingly, entitlement to service connection is not warranted, and the appeal is denied. 
 
Additional Considerations
 
In arriving at these decisions, the Board notes that since the VA examination in January 2014, records reflecting the Veteran's treatment have been associated with his VBMS and Virtual VA/Legacy files.  However, the additional records are either cumulative or duplicative of the evidence on file prior to the January 2014 VA examination.  They are negative for any treatment or other relevant evidence which would alter any of the foregoing decisions.  Accordingly, further discussion of the additional records is not necessary for an accurate resolution of the appeal. 
 
The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for fibromyalgia is denied. 
 
Entitlement to service connection for chronic fatigue syndrome is denied.
 
Entitlement to service connection for irritable bowel syndrome is denied. 
 
Entitlement to service connection for the residuals of a shrapnel wound of the right leg is denied. 
 
Entitlement to service connection for a neurologic disability of the right lower extremity is denied.
 
 

REMAND
 
A review of the record raises the issue of entitlement to service connection for a psychiatric disability on a secondary basis.  For example, a May 2013 VA examination shows that the Veteran a diagnosis of an anxiety disorder related to his medical condition. 
 
Service connection may be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a). 
 
The question of entitlement to secondary service connection is inextricably intertwined with the Veteran's claim of entitlement to service connection for a psychiatric disability.  As such, it must be decided in conjunction with the current appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, it is remanded to the Agency of Original Jurisdiction (AOJ) for the following action:
 
1.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disability.  The Veteran's VBMS and Virtual VA/Legacy files, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.
 
For each diagnosed psychiatric disorder, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must opine whether it is at least as likely as not (is there a 50/50 chance) that any diagnosed psychiatric disorder is proximately due to or is aggravated by any or all of the Veteran's service-connected disabilities.  In this regard the appellant is service connected for a left forearm scar, and for postoperative residuals of a right ankle inversion injury with peroneus brevis tendon tear. 
 
Aggravation is present when there has been a chronic increase in the severity of the psychiatric disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the psychiatric disorder.  Temporary or intermittent flare-ups of a nonservice-connected injury or disease are not sufficient to be considered aggravation unless the underlying psychiatric condition, as contrasted to symptoms, is worsened. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the Veteran's VBMS and Virtual VA/Legacy files.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with those files. 
 
3. The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  Thereafter, undertake any other indicated development.  Then readjudicate the issue of entitlement to a service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.
 
The Veteran need take no action unless he is notified to do so. He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


